Case 1:18-cr-00204-NGG-VMS Document 796 Filed 09/10/19 Page 1 of 4 PageID #: 10618



   UNITED STATES DISTRICT COURT
   EASTERN DISTRICT OF NEW YORK

   – – – – – – – – – – – – – – –X

   UNITED STATES OF AMERICA,

                        Plaintiff,

               v.                                            18-CR-0204 (NGG)

   KEITH RANIERE, ET AL.

                 Defendant.

   – – – – – – – – – – – – – – –X

                               DECLARATION OF PUBLICATION

           According to my review of the electronic database maintained by the Department
   of Justice, Notice of Criminal Forfeiture was posted on an official government internet
   site (www.forfeiture.gov) for at least 30 consecutive days, beginning on July 25, 2019
   and ending on August 23, 2019 as required by 21 U.S.C. ' 853(n)(1), and evidenced by
   Attachment 1.

         I declare under penalty of perjury that the foregoing is true and correct. Executed
   on September 6, 2019.



                                                     Samuel Williams
                                                     Samuel Williams
                                                     FSA Records Examiner
Case 1:18-cr-00204-NGG-VMS Document 796 Filed 09/10/19 Page 2 of 4 PageID #: 10619

                                       Advertisement Certification Report


   The Notice of Publication was available on the www.forfeiture.gov web site for at least 18 hours per day
   between July 25, 2019 and August 23, 2019. Below is a summary report that identifies the uptime for
   each day within the publication period and reports the results of the web monitoring system’s daily check
   that verifies that the advertisement was available each day.

   U.S. v. Keith Raniere, et al.

   Court Case No:                  CR-18-0204
   For Asset ID(s):                See Attached Advertisement Copy

      Consecutive           Date Advertisement         Total Hours Web Site            Verification that
      Calendar Day           Appeared on the           was Available during             Advertisement
          Count                  Web Site                  Calendar Day               existed on Web Site
            1                   07/25/2019                      24.0                          Verified
            2                   07/26/2019                      24.0                          Verified
            3                   07/27/2019                      24.0                          Verified
            4                   07/28/2019                      24.0                          Verified
            5                   07/29/2019                      24.0                          Verified
            6                   07/30/2019                      24.0                          Verified
            7                   07/31/2019                      24.0                          Verified
            8                   08/01/2019                      24.0                          Verified
            9                   08/02/2019                      24.0                          Verified
           10                   08/03/2019                      24.0                          Verified
           11                   08/04/2019                      24.0                          Verified
           12                   08/05/2019                      24.0                          Verified
           13                   08/06/2019                      24.0                          Verified
           14                   08/07/2019                      24.0                          Verified
           15                   08/08/2019                      24.0                          Verified
           16                   08/09/2019                      24.0                          Verified
           17                   08/10/2019                      24.0                          Verified
           18                   08/11/2019                      24.0                          Verified
           19                   08/12/2019                      24.0                          Verified
           20                   08/13/2019                      24.0                          Verified
           21                   08/14/2019                      24.0                          Verified
           22                   08/15/2019                      24.0                          Verified
           23                   08/16/2019                      24.0                          Verified
           24                   08/17/2019                      24.0                          Verified
           25                   08/18/2019                      24.0                          Verified
           26                   08/19/2019                      24.0                          Verified
           27                   08/20/2019                      24.0                          Verified
           28                   08/21/2019                      24.0                          Verified
           29                   08/22/2019                      24.0                          Verified
           30                   08/23/2019                      24.0                          Verified
   Additional log information is available and kept in the archives for 15 years after the asset has been disposed.
Case 1:18-cr-00204-NGG-VMS Document 796 Filed 09/10/19 Page 3 of 4 PageID #: 10620
   Attachment 1


                           UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF NEW YORK, EASTERN DIVISION
                COURT CASE NUMBER: CR-18-0204; NOTICE OF FORFEITURE

           Notice is hereby given that on July 15, 2019, in the case of U.S. v. Keith Raniere, et
   al., Court Case Number CR-18-0204, the United States District Court for the Eastern
   District of New York entered an Order condemning and forfeiting the following property to
   the United States of America:

          All right, title and interest in fifteen thousand six hundred seventy dollars and zero
          cents ($15,670.00) in United States currency (18-FBI-003642), which was on or
          about March 27, 2018 from 3 Oregon Trail, Waterford, New York.

          All right, title and interest in three hundred ninety thousand one hundred eighty
          dollars and zero cents ($390,180.00) in United States currency (18-FBI-003644),
          which was seized on or about March 27, 2018 from 3 Oregon Trail, Waterford, New
          York.

          All right, title and interest in one hundred nine thousand seven hundred twenty
          seven dollars and zero cents ($190,027.00) in United States currency
          (18-FBI-003646), which was seized on or about March 27, 2018 from 3 Oregon
          Trail, Waterford, New York.

          All right, title and interest in the real property located at 8 Hale Drive, Halfmoon,
          New York 12065, together with its respective buildings, appurtenances,
          improvements, fixtures, attachments, easements and furnishings (18-FBI-003905).

          All right, title and interest in the real property at 7 Generals Way, Clifton Park, New
          York 12065, together with its respective buildings, appurtenances, improvements,
          fixtures, attachments, easements and furnishings, and all proceeds traceable
          thereto (19-FBI-004957).

          All right, title and interest in the real property located at 455 New Karner Road,
          Albany, New York 12205, together with its respective buildings, appurtenances,
          improvements, fixtures, attachments, easements and furnishings, and all proceeds
          traceable thereto (19-FBI-004960).

          All right, title and interest in the real property located at 457 New Karner Road,
          Albany, New York 12205, together with its respective buildings, appurtenances,
          improvements, fixtures, attachments, easements and furnishings, and all proceeds
          traceable thereto (19-FBI-004962).

          All right, title and interest in the real property located at 447 New Karner Road,
          Albany, New York 12205, together with its respective buildings, appurtenances,
          improvements, fixtures, attachments, easements and furnishings, and all proceeds
          traceable thereto (19-FBI-004964).
Case 1:18-cr-00204-NGG-VMS Document 796 Filed 09/10/19 Page 4 of 4 PageID #: 10621

          All right, title and interest in First Principles Inc., a Delaware corporation, and all
          assets' rights thereof, including but not limited to bank accounts and intellectual
          property rights (19-FBI-005572).

          All right, title and interest in one Steinway grand piano located at 3 Oregon Trail,
          Clifton Park, New York (19-FBI-005575).

           The United States hereby gives notice of its intent to dispose of the forfeited
   property in such manner as the United States Attorney General may direct. Any person,
   other than the defendant(s) in this case, claiming interest in the forfeited property must file
   an ancillary petition within 60 days of the first date of publication (July 25, 2019) of this
   Notice on this official government internet web site, pursuant to Rule 32.2 of the Federal
   Rules of Criminal Procedure and 21 U.S.C. § 853(n)(1). The ancillary petition must be
   filed with the Clerk of the Court, 225 Cadman Plaza East, Brooklyn, NY 11201, and a
   copy served upon Assistant United States Attorney Karin Orenstein, 271 Cadman Plaza
   East, 7th Floor, Brooklyn, NY 11201. The ancillary petition shall be signed by the
   petitioner under penalty of perjury and shall set forth the nature and extent of the
   petitioner's right, title or interest in the forfeited property, the time and circumstances of the
   petitioner's acquisition of the right, title and interest in the forfeited property and any
   additional facts supporting the petitioner's claim and the relief sought, pursuant to 21
   U.S.C. § 853(n).

           Following the Court’s disposition of all ancillary petitions filed, or if no such petitions
   are filed, following the expiration of the period specified above for the filing of such
   ancillary petitions, the United States shall have clear title to the property and may warrant
   good title to any subsequent purchaser or transferee.

           The government may also consider granting petitions for remission or mitigation,
   which pardon all or part of the property from the forfeiture. A petition must include a
   description of your interest in the property supported by documentation; include any facts
   you believe justify the return of the property; and be signed under oath, subject to the
   penalty of perjury, or meet the requirements of an unsworn statement under penalty of
   perjury. See 28 U.S.C. Section 1746. For the regulations pertaining to remission or
   mitigation of the forfeiture, see 28 C.F.R. Sections 9.1 - 9.9. The criteria for remission of
   the forfeiture are found at 28 C.F.R. Section 9.5(a). The criteria for mitigation of the
   forfeiture are found at 28 C.F.R. Section 9.5(b). The petition for remission need not be
   made in any particular form and may be filed online or in writing. You should file a petition
   for remission not later than 11:59 PM EST 30 days after the date of final publication of this
   notice. See 28 C.F.R. Section 9.3(a). The https://www.forfeiture.gov/FilingPetition.htm
   website provides access to a standard petition for remission form that may be mailed and
   the link to file a petition for remission online. If you cannot find the desired assets online,
   you must file your petition for remission in writing by sending it to Assistant United States
   Attorney Karin Orenstein, 271 Cadman Plaza East, 7th Floor, Brooklyn, NY 11201. This
   website provides answers to frequently asked questions (FAQs) about filing a petition for
   remission. You may file both an ancillary petition with the court and a petition for
   remission or mitigation.
